DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering mechanism” in claims 48 and 49 (and those dependent on 49). The equivalent structure is steering wires (¶53 and ¶64 of specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 42 and 44-47 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremaglio (US 2005/0228361) in view of Chee et al (US 5,542,937).
Regarding claim 41, Tremaglio discloses a  catheter assembly, comprising: a catheter shaft having an axial length, a proximal end, a distal end, an outer layer 40 of a first material, and an inner reinforcing layer 31, at least a portion of the outer layer having been removed from the distal end of the catheter shaft in order to expose a distal segment of the catheter shaft (fig 2, where 44 is; this is a product by process while it is 
While Tremaglio substantially discloses the invention as claimed, it does not disclose at least a portion of the inner layer having been removed from the distal end of the catheter shaft, and an inner jacket segment of a fourth material having an axial length, a proximal end, and a distal end, wherein the catheter shaft is operatively connected at its distal segment to the inner jacket segment such that the inner jacket segment substantially replaces the portion of the inner layer that has been removed from the distal end of the catheter shaft in order to form a substantially unitary catheter shaft.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tremaglio such that the catheter assembly comprises: at least a portion of the inner layer having been removed from the distal end of the catheter shaft, and an inner jacket segment of a fourth material having an axial length, a proximal end, and a distal end, wherein the catheter shaft is operatively connected at its distal segment to the inner jacket segment such that the inner jacket segment substantially replaces the portion of the inner layer that has been removed from the distal end of the catheter shaft in order to form a substantially unitary catheter shaft as 
Said combination would also result in the inner reinforcing layer being sandwiched by the inner jacket segment on another side as required by the claim.
While the rejection is made in view of Chee as it is considered a stronger rejection, the examiner’s stresses that Chee is not necessary as references are not read in a vacuum but for what they teach one of ordinary skill in the art. Tremaglio already discloses using different materials in a layer to vary the properties of the device and applying the principle from the outer layer to the inner layer as well is obvious to one of ordinary skill in the art to achieve Tremaglio’s goal of varying properties.
Regarding claim 42, wherein the first material and the second material have different durometer hardness values (¶19).  
Regarding claim 44, wherein the third material and the fourth material have different durometer hardness values (see combination in claim 41, and Tremaglio’s and Chee’s teaching of using different durometer materials to achieve varying flexiblity).  
Regarding claim 45, wherein the at least one reinforcing fiber comprises at least one of a metallic fiber and a polymeric fiber (¶22).  
Regarding claim 46, wherein the at least one reinforcing fiber comprises a plurality of braided reinforcing fibers (¶23).  
Regarding claim 47, wherein the at least one reinforcing fiber comprises at least one helically wound reinforcing fiber (¶23).  
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremaglio (US 2005/0228361) in view of Chee et al (US 5,542,937) and Parisi et al (US 2001/0027310).
Regarding claim 43, while Tremaglio substantially discloses the invention as claimed, it does not disclose wherein the first material comprises a first melt processable polymer and the second material comprises a second melt processable polymer.  
Parisi discloses a catheter assembly which also has a plurality of different segments with different flexibilities (fig 7). Parisi discloses using melt processable polymers for the first and second polymers as it allows the material to flow into the interstitial spaces of the braided support member ¶38). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tremaglio such that the first material comprises a first melt processable polymer and the second material comprises a second melt processable polymer as taught by Parisi to allow the material to flow into the interstitial spaces of the braided support member, securing the two structures together in a more firm hold.
Claims 48, 49, 51, 52 and 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremaglio (US 2005/0228361) in view of Chee et al (US 5,542,937) and Shimada (US 6,979,312).
Regarding claim 48, while Tremaglio substantially discloses the invention as claimed, it does not disclose a steering mechanism configured to steer a distal portion of the catheter shaft.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tremaglio with a steering mechanism configured to steer a distal portion of the catheter shaft as taught by Shimada to allow the device to be more easily be navigated by a user to its intended/desired location.
Regarding claim 49, Tremaglio discloses a catheter assembly, comprising: a catheter shaft having an axial length, a proximal end, a distal end, an outer layer 40 of a first material, and an inner reinforcing layer 31; an outer jacket 44 comprising a second material and including an axial length, a proximal end, and a distal end, the second material being different from the first material (¶19), and wherein the outer jacket comprises a plurality of segments arranged along the axial length of the outer jacket such that the proximal end of one segment abuts the distal end of an adjacent segment (fig 7); Preliminary Amendment Dated February 3, 2020 an inner layer 20 of a third material; and wherein the inner reinforcing layer of the catheter shaft comprises at least one reinforcing fiber 30 (¶22) extending continuously throughout the entire axial length of the catheter shaft and the plurality of segments of the outer jacket (fig 2, ¶20), and wherein the inner reinforcing layer is sandwiched between the outer layer, the outer jacket and the inner layer (fig 7).  
While Tremaglio substantially discloses the invention as claimed, it does not disclose a steering mechanism configured to steer a distal portion of the catheter assembly nor an inner jacket segment of a fourth material having an axial length, a proximal end, and a distal end, the inner jacket segment being bonded to the inner layer at the distal segment of the catheter shaft, wherein the catheter shaft is operatively 
Chee discloses a multilumen catheter with an inner layer 148 formed of a third material where at least a portion of the inner layer having been removed from the distal end of the catheter shaft (product by process as discussed above), and an inner jacket segment 146 of a fourth material having an axial length, a proximal end, and a distal end, wherein the catheter shaft is operatively connected at its distal segment to the inner jacket segment such that the inner jacket segment substantially replaces the portion of the inner layer that has been removed from the distal end of the catheter shaft in order to form a substantially unitary catheter shaft (fig 7). Chee discloses this allows the catheter to have discrete sections of different physical parameters (Col.3 ll 5-9). Chee also discloses figs 6-8 (those which have both inner layers of a third material and inner jacket segments of a fourth material) may be combined with the catheter joint configurations shown in earlier figures as desired by the catheter designer (Col.5 ll 8-15), with figures 3-5 being ones in which the catheter has an outer layer (such as 124) and an outer jacket segment (such as 126).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tremaglio such that the catheter assembly comprises: an inner jacket segment of a fourth material having an axial length, a proximal end, and a distal end, the inner jacket segment being bonded to the inner layer at the distal segment of the catheter shaft, wherein the catheter shaft is operatively connected at its distal end to the proximal end of the most proximal segment of the outer jacket as 
Said combination would also result in the inner reinforcing layer being sandwiched by the inner jacket segment on another side as required by the claim.
While the rejection is made in view of Chee as it is considered a stronger rejection, the examiner’s stresses that Chee is not necessary as references are not read in a vacuum but for what they teach one of ordinary skill in the art. Tremaglio already discloses using different materials in a layer to vary the properties of the device and applying the principle from the outer layer to the inner layer as well is obvious to one of ordinary skill in the art to achieve Tremaglio’s goal of varying properties.
Shimada discloses a reinforced catheter which uses steering/pull wire 30 to steer a distal portion of the catheter shaft (figs 11 and 12). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tremaglio with a steering mechanism configured to steer a distal portion of the catheter shaft as taught by Shimada to allow the device to be more easily be navigated by a user to its intended/desired location.
Regarding claim 51, wherein the plurality of segments of the outer jacket comprise varying durometers (¶19).  
Regarding claim 52, wherein the first material and the second material have different durometer hardness values (¶19).  
Regarding claim 54, wherein the at least one reinforcing fiber comprises at least one of a metallic fiber and a polymeric fiber (¶22).  
Regarding claim 55, wherein the at least one reinforcing fiber comprises a plurality of braided reinforcing fibers (¶23).  
Regarding claim 56, wherein the at least one reinforcing fiber comprises at least one helically wound reinforcing fiber (¶23).
Claims 50 and 53 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremaglio (US 2005/0228361) in view of Chee et al (US 5,542,937), Parisi et al (US 2001/0027310) and Shimada (US 6,979,312).
Regarding claim 50, while Tremaglio substantially discloses the invention as claimed, it does not disclose wherein the outer layer comprises surface etching. Parisi discloses laser etching on the outer layer for the removal of part of said outer layer to allow for the addition of the outer jacket segment (¶39-¶41). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tremaglio such that the outer layer comprises surface etching as taught by Parisi as it is one way in which remove the outer layer to allow for the outer jacket segment to be added without damaging the reinforcing layer.
Regarding claim 53, see claim 43 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783